NON-EMPLOYEE INTERIM CHIEF OPERATING OFFICER ENGAGEMENT AGREEMENT This Non-employee Interim Chief Operating Officer Agreement (“Agreement”) is entered into as of the 5th day of February, 2009 (the “Effective Date”) by and between Rubicon Financial Incorporated, a Delaware corporation (the “Company”), and Bootstrap Real Estate Investments, LLC, a California Limited Liability Company (“Management Company”). A.Company has determined it to be in the Company’s best interest to retain Todd Vande Hei (“Executive”), Managing Member of Management Company, to provide Non-employee Interim Chief Operating Officer (“Non-employee Interim COO”) services to Company as set forth on Exhibit A attached hereto and as specified from time to time by the Board of Directors of the Company; B.Company and Management Company agree Company shall retain Executive as a full-time employee of Company following completion of a minimum $1,000,000 financing of Company and subject to mutually agreed employment agreement between Company and Executive; approval by Management Company; and, approval by Company Board of Directors. C.As a result of Management Company’s and Executive’s engagement, the Company and/or its affiliates has, or have disclosed to Management Company and Executive, and Management Company and Executive has obtained, certain Confidential Information (as defined herein). NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and conditions contained herein, the parties hereto agree as follows: 1.
